 Case 5:20-mj-00018-JPM Document 1-1 Filed 03/30/20 Page 1 of 6 PageID #: 2




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

 IN THE MATTER OF THE SEARCH OF

 One LG Verizon phone, gray in color,                    Case No      ~   ~?O (Yl ‘~•   —/8
 associated telephone number (304)639-                                          ~.1
 2853, currently located at the Federal                            UNDER SEAL
 Bureau of Investigation, Wheeling
 Residence Agency, 1125 Chapline Street,
 Suite 401, Wheeling, WV 26003


                 AFFIDAVIT IN SUPPORT OF AN APPLICATION
             UNDER RULE 41 FOR A WARRANT TO SEARCH AND SEIZE

       I, JAMES ROGERS, being first duly sworn, hereby depose and state as follows:


                      INTRODUCTION AND AGENT BACKGROUND


       1.      I make this Affidavit in support of an application under Rule 41 of the Federal Rules

of Criminal Procedure for a search warrant authorizing the examination of property— electronic

device—which is currently in law enforcement possession, and the extraction from that property

of electronically stored information described in Attachment B.


       2.       I am a Special Agent with the Federal Bureau of Investigation since February 23,

2003. Your Afflant is a duly authorized Federal law enforcement officer of the United States within

the meaning of Title 18, United States Code, Section 2510(7), and is empowered by law to conduct

investigations of and to make arrest for offenses enumerated in Title 18, U.S.C.        §   2252A. Your

Affiant has experience investigating criminal matters including violent crimes against children,

white collar crime, violent crimes, and other violations of Federal law. Your Affiant has experience

seizing computers and electronic media and obtaining legal authorization for the imaging,

extraction and analysis of stored electronic information on such devices. Your Affiant has
  Case 5:20-mj-00018-JPM Document 1-1 Filed 03/30/20 Page 2 of 6 PageID #: 3




knowledge of or participated in all investigative activities in this investigation. The information

provided in this Affidavit is based upon investigation conducted by the FBI, Wheeling, West

Virginia, Resident Agency.

       3.      Based on my training and experience and the facts as set forth in this Affidavit,

there is probable cause to believe that violations of Title 18 U.S.C.   § 2252A(a)(5)(B)   —   Possession

of child Pornography were committed by Jeremy Crinkey. This Affidavit is intended to show
                        -




only that there is sufficient probable cause for the requested warrant and does not set forth all of

my knowledge about this matter.


                 IDENTIFICATION OF THE DEVICE TO BE EXAMINED


        4.     The property to be searched is a LG Verizon phone, gray in color, associated

telephone number (304)639-2853, (hereinafter, the “Subject Property”). The Subject Property

is currently located at the FBI, Wheeling Residence Agency, 1125 Chapline Street, Suite 401,

Wheeling, WV 26003.


        5.      The applied-for warrant would authorize the forensic examination of the Subject

Property for the purpose of identifying electronically stored data particularly described in

Attachment B.

                                        PROBABLE CAUSE


        6.      This investigation was opened on March 10, 2020 after the FBI Wheeling Resident

 Agency was contacted by the United States Probation Office, 1125 Chapline Street, Suite 103,

 Wheeling, WV 26003 about an individual, Jeremy Crinkey, who admitted to downloading and

 possessing child pornography from the internet. These are violations of his Supervised Release for

 a previous conviction for Possession of Child Pornography. Probation Officer, Matthew Schmitt,

                                                   2
  Case 5:20-mj-00018-JPM Document 1-1 Filed 03/30/20 Page 3 of 6 PageID #: 4




advised that, during a probation check of Crinkey, Probation Officers noticed that Crinkey was in

possession of an electronic tablet, which is a violation of his Supervised Release. When Probation

Officers questioned Crinkey, he initially denied possessing any electronic devices and accessing

the internet, but after Probation Officers identified a gray Samsung Tablet S5E in plain view and

further questioned Crinkey, he admitted that he had accessed the internet and the Samsung tablet

in his possession contains child pornography. Crinkey further advised that he had been accessing

the internet for at least one year, with the intent of searching for child pornography, and further

stated that he cannot control himself. Probation Officers also reviewed Crinkey’s personal cellular

telephone and observed images of clothed young children and pictures of a naked adult woman

stored within the image files on his phone. When Probation Officers questioned Crinkey about the

images, Crinkey advised that the images were old and that he did not have any contact with minors.

Probation Officer Schmitt informed Agents that Crinkey previously had a relationship with a

female, C.W., who allowed Crinkey to have contact with her children. The Probation Office has

clearly indicated that, per Crinkey’s supervised release, he is to have no contact with C.W.’s

children or other minors and he was not allowed to access the internet. Crinkey’ s personal cellular

telephone was seized by Probation Officers for further analysis and referral to the FBI. Probation

Officer Schmitt also advised that Crinkey stated that he can’t control his urge to seek out child

pornography, and, if he is sent back to jail, this will not have any effect on his urges or stop him

from seeking out child pornography in the future.

        7.     On March 6, 2020, FBI Wheeling met with the United States Probation Office and

obtained the LG Verizon cellular telephone and Samsung Galaxy S5E that was seized from

Crinkey. The electronic devices were taken into custody and are maintained at the FBI Wheeling

Residence Agency pending a Federal Search Warrant for analysis.



                                                 3
  Case 5:20-mj-00018-JPM Document 1-1 Filed 03/30/20 Page 4 of 6 PageID #: 5




       8.         Based on the Aforementioned, I believe there is probable cause that the electronic

device described in Attachment A of this Affidavit contains fruits and instrumentalities and

evidence of the crimes of Possession of Child Pornography. This Affidavit seeks authorization to

search the Subject Property. The Subject Property is currently in the lawful possession of the

Federal Bureau of Investigation and was obtained from the United States Probation Office, who

lawfully seized it and turned it over to the FBI as described in paragraph 6 of this Affidavit.

Therefore, while the Probation Department may already have        —   and may lawfully delegate   —   the

authority to search the Subject Property pursuant to the terms and conditions of Crinkey’s

Release, I seek this additional warrant out of an abundance of caution to be certain that an

examination of the electronic devices will comply with the Fourth Amendment and other

applicable laws.


        9.        The Subject Property is currently in storage at the Federal Bureau of Investigation,

Wheeling Residence Agency, 1125 Chapline Street, Suite 401, Wheeling, WV 26003. In my

training and experience, I know that the electronic device has been stored in a manner in which its

 contents are, to the extent material to this investigation, in substantially the same state as is was

 when the electronic device first came into the possession of the Federal Bureau of Investigation.


                     ELECTRONIC STORAGE AND FORENSIC ANALYSIS


            10.    Based on my knowledge, training, and experience, I know that electronic devices

 can store information for long periods of time. Similarly, things that have been viewed on the

 Internet via the device can typically be automatically and temporarily stored for some period of

 time on the device, or may be downloaded onto the device to a temporary folder, or may have




                                                    4
 Case 5:20-mj-00018-JPM Document 1-1 Filed 03/30/20 Page 5 of 6 PageID #: 6




been purposefully saved to the device. These files and related artifacts can often be recovered

with forensics tools.


        11.      There is probable cause to believe that there is evidence of criminal activity located

on the Subject Property in image files and evidence of fruits of crime stored in other files and

directories on the Subject Property that may still be stored there, for at least the following reasons:


              a. Based on my knowledge, training, and experience, I know that cellular telephone

                 records may contain files or remnants of digital images, videos, text files, and audio

                 recorded files that can be recovered months or even years after they have been

                 downloaded onto a storage medium, or deleted. Electronic files, including emails,

                 texts, digital image files, videos and audio recordings can be downloaded to a

                 storage medium and can be stored for years at little or no cost. Even when files

                 have been deleted, they can be recovered months or years later using forensic tools.

                 This is so because when a person “deletes” a file on a cellular telephone or other

                 electronic device, the data contained in the file does not actually disappear; rather,

                 that data remains on the storage medium until it is overwritten by new data.


              b. Cellular telephone storage media may contain electronic evidence of how a cellular

                 telephone has been used, what it has been used for, and who has used it, such as

                 call logs, user identifications (ID’s) and passwords, telephone numbers, favorites,

                 contact lists and electronic communications date and time stamps.


        12.      Nature of examination.       Based on the foregoing, and consistent with Rule

41(e)(2)(B), the warrant I am applying for would permit the examination of the Subject Property

consistent with the warrant. The examination may require authorities to employ techniques,


                                                    5
  Case 5:20-mj-00018-JPM Document 1-1 Filed 03/30/20 Page 6 of 6 PageID #: 7




including but not limited to computer-assisted scans and decryption of the entire medium, that

might expose many parts of the device to human inspection in order to determine whether it is

evidence described by the warrant.


       13.        Manner of execution. Because this warrant seeks only permission to examine the

Subject Property already in law enforcement’s possession, the execution of this warrant does not

involve the physical intrusion onto a premises. Consequently, I submit there is reasonable cause

for the Court to authorize execution of the warrant at any time in the day or night.


                                            CONCLUSION


        14.       I submit that this Affidavit supports probable cause for a search warrant authorizing

the examination of the Subject Property described in Attachment A to seek the items described

in Attachment B.




                                                         Agent, FBI



Sworn and subscribed before me on this       30 ~y of      ~ 2020.



JAMES M ZZONE .


United tates agistrate Judge




                                                    6
